[Cite as State v. Onunwor, 2013-Ohio-4184.]


                Court of Appeals of Ohio
                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA
                         ___________________________________

                            JOURNAL ENTRY AND OPINION
                                      No. 93937
                         ___________________________________


                                     STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                               vs.

                                CLIFTON ONUNWOR
                                                DEFENDANT-APPELLANT




                                      JUDGMENT:
                                  APPLICATION DENIED


                            Cuyahoga County Court of Common Pleas
                                     Case No. CR-517054
                                  Application for Reopening
                                     Motion No. 467933

        RELEASE DATE:              September 24, 2013
APPELLANT

Clifton Onunwor, pro se
Inmate No. 572-374
Lebanon Correctional Institution
P.O. Box 56
Lebanon, Ohio 45036

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Lisa M. Stickan
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

        {¶1} Cliffton Onunwor has filed an application for reopening pursuant to App.R.

26(B). Onunwor is attempting to reopen the appellate judgment rendered in State v.

Onunwor, 8th Dist. Cuyahoga No. 93937, 2010-Ohio-5587, which affirmed his

conviction for the offenses of aggravated murder and tampering with evidence.           We

decline to reopen Onunwor’s appeal.

        {¶2} App.R. 26(B)(2)(b) requires that Onunwor establish “a showing of good

cause for untimely filing if the application is filed more than 90 days after journalization

of the appellate judgment,” which is subject to reopening. The Supreme Court of Ohio,

with regard to the 90-day deadline as provided by App.R. 26(B)(2)(b), has established

that:

        We now reject [the applicant’s] claims that those excuses gave good cause
        to miss the 90-day deadline in App.R. 26(B).* * * Consistent enforcement
        of the rule’s deadline by the appellate courts in Ohio protects on the one
        hand the state’s legitimate interest in the finality of its judgments and
        ensures on the other hand that any claims of ineffective assistance of
        appellate counsel are promptly examined and resolved.

        Ohio and other states “may erect reasonable procedural requirements for
        triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
        (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
        Ohio has done by creating a 90-day deadline for the filing of applications to
        reopen. * * * The 90-day requirement in the rule is applicable to all
        appellants, State v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d
        722, and [the applicant] offers no sound reason why he — unlike so many
        other Ohio criminal defendants — could not comply with that fundamental
        aspect of the rule. (Emphasis added.) State v. Gumm, 103 Ohio St.3d
        162, 2004-Ohio-4755, 814 N.E.2d 861, at ¶ 7. See also State v. Lamar,
        102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73
       Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio
       St.3d 88, 1995-Ohio-248, 647 N.E.2d 784

       {¶3} Herein, Onunwor is attempting to reopen the appellate judgment that was

journalized on November 18, 2010. The application for reopening was not filed until

August 18, 2013, more than 90 days after journalization of the appellate judgment in

Onunwor, supra.      Onunwor argues that “good cause” for his untimely filing is

established by his limited access to the prison law library. The courts, however, have

repeatedly rejected the claim that limited access to a law library and legal materials states

good cause for untimely filing. Prison riots, lockdowns, and other library limitations

have also been rejected as constituting good cause. State v. Tucker, 73 Ohio St.3d 152,

1995-Ohio-2, 652 N.E.2d 720; State v. Kaszas, 8th Dist. Cuyahoga Nos. 72546 and

72547, 1998 Ohio App. LEXIS 4227 (Sept. 10, 1998), reopening disallowed, 2000 Ohio

App. LEXIS 3755 (Aug. 14, 2000); State v. Hickman, 8th Dist. Cuyahoga No. 72341,

Ohio App. LEXIS 1893 (Apr. 30, 1998), reopening disallowed, 2000 Ohio App. LEXIS

6079 (Dec. 13, 2000), and State v. Turner, 8th Dist. Cuyahoga No. 55960 (Nov. 16,

1989), reopening disallowed, 2001 Ohio App. LEXIS 3774 (Aug. 20, 2001).

       {¶4} Onunwor has failed to establish “a showing of good cause” for the untimely

filing of his application for reopening. State v. Klein, 8th Dist. Cuyahoga No. 58389,

Ohio App. LEXIS 1346 (Apr. 8, 1991), reopening disallowed (Mar. 15, 1994), Motion

No. 49260, aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v. Trammell, 8th

Dist. Cuyahoga No. 67834, 1995 Ohio App. LEXIS 2962 (July 24, 1995),              reopening

disallowed (Apr. 22, 1996), Motion No. 70493;             State v.    Travis,    8th    Dist.
Cuyahoga No. 56825, 1990 Ohio App. LEXIS 1356 (Apr. 5, 1990), reopening

disallowed (Nov. 2, 1994), Motion No. 51073, aff’d, 72 Ohio St.3d 317, 1995-Ohio-152,

649 N.E.2d 1226.      See also State v. Gaston, 8th Dist. Cuyahoga No. 79626,

2007-Ohio-155; State v. Torres, 8th Dist. Cuyahoga No. 86530, 2007-Ohio-9.

      {¶5} Accordingly, the application for reopening is denied.




MARY EILEEN KILBANE, JUDGE

SEAN C. GALLAGHER, P.J., and
KENNETH A. ROCCO, J., CONCUR